DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shichino (US 2019/0013703) in view of Yoon (US 2015/0155740)

Re Claims 1, 8, 17 and 27; Shichino discloses wireless power receiver (200), comprising: 
a communication module (902); and 
a controller (901, 904), wherein the controller is configured to: 
a power receiving unit (903) advertisement signal for establishing a communication connection with the wireless power transmitter, wherein the PRU advertisement signal includes first information indicating that an NFC receiver included in the wireless power receiver is affected by a wireless power transmission, to the wireless power transmitter. (Par 0094-99, Fig. 4, 11).
Shichino does not disclose identify whether a near-field communication (NFC) tag is detected, wherein the NFC tag is external to a wireless power transmitter and the wireless power receiver, and based on detecting the external NFC tag, transmit, by using the communication module.	
However, Yoon discloses identify whether a near-field communication (NFC) tag (211) is detected, wherein the NFC tag (211) is external to a wireless power transmitter (201) and the wireless power receiver (100), and based on detecting the external NFC tag, transmit, by using the communication module (Par 0033, Fig. 1).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to determine the presence of an NFC take outside the receiver and the transmitter, in order to determine an appropriate mode to set the receiver so that power is effectively transmitted to the receiver to avoid any damages to the nearby NFC tag. 

Re Claim 15 and 37; Yoon discloses further comprising: operating in an NFC reader mode; and identifying that the external NFC tag is detected while operating in the NEC reader mode. (Par 0033).

	Re Claims 16 and 36; Shichino discloses further comprising: based on the external NFC tag not being detected, transmitting another PRU advertisement signal for establishing the communication connection with the wireless power transmitter, wherein the other PRU advertisement signal includes information indicating that the NFC receiver included in the wireless power receiver is not affected by a wireless power transmission, to the wireless power transmitter. (Fig. 11, S1110-S1113).

Re Claims 20, 30 and 23, 33; Shichino discloses wherein the controller is further configured to: based on the external NFC tag being detected, transmit, by using the communication module and over the communication connection established between the wireless power receiver and the wireless power transmitter, another signal including second information indicating that the NFC receiver included in the wireless power receiver is affected by the wireless power transmission, to the wireless power transmitter. (Fig. 11, S1119-1124).

Re Claims 18, 19, 21, 22, 24, 25, 28, 29, 31, 32, 34 and 35; Shichino discloses the PRU information may contain static or dynamic PRU parameters. (Par 0032).
Shichino does not disclose wherein the first signal is a power receiving unit (PRU) static signal or a PRU dynamic signal wherein the first information is expressed as bits of "0 1", wherein the second signal is a power receiving unit (PRU) static signal or a PRU dynamic signal, wherein the second information is expressed as bits of"10", wherein the third signal is a power receiving unit (PRU) static signal or a PRU dynamic signal and wherein the second information is expressed as bits of "10".
However, communicating with static information or dynamic information was known and assigning bit to information was also known and it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used the well-known static or dynamic PRU parameters when sending information in order to adequately manipulate the data being sent to the transmitter so that NFC device is adequately identified. Furthermore, assigning bits to data can be used to reduce memory consumption when a program requires a number of integer variables which always will have low values. 

Re Claims 26 and 38; Yoon discloses wherein the controller is further configured to operate in an NFC reader mode and identify that the external NFC tag is detected while operating in the NFC reader mode. (Par 0033).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
09/20/2022
Primary Examiner, Art Unit 2836